





SEPARATION AGREEMENT AND RELEASE


This Separation Agreement and Release (“Agreement”) is made by and between Manu
Thapar (“Employee”) and Rocket Fuel Inc. (the “Company”) (collectively referred
to as the “Parties” or individually referred to as a “Party”).


RECITALS


WHEREAS, Employee signed an At-Will Employment, Confidential Information,
Invention Assignment, and Arbitration Agreement with the Company on November 17,
2014, attached hereto as Exhibit A (the “Confidentiality Agreement”);


WHEREAS, Employee is subject to an offer letter with the Company dated November
16, 2014, attached hereto as Exhibit B (the “Offer Letter”);


WHEREAS, Employee signed a Management Retention Agreement with the Company on
April 8, 2015, attached hereto as Exhibit C (the “Management Retention
Agreement”);


WHEREAS, your last day of work for the Company, and your employment termination
date, is April 1, 2016 (the “Termination Date”);


WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Employee may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Employee’s employment with or separation from the Company.


NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee hereby agree as follows:


COVENANTS


1.
Payments. On April 1, 2016, the Company paid you all accrued salary, less
applicable withholdings, through April 1 2016. In addition, if you sign this
Agreement, and return it by the deadline specified below, and it becomes
effective, as described below, and you comply fully with your obligations under
this Agreement, then the Company shall pay you the severance benefits provided
in paragraph 2.2 of the Management Retention Agreement, pursuant to all the
terms and conditions of that agreement. You acknowledge and represent that other
than the consideration set forth in the Management Retention Agreement, the
Company and its agents have paid or provided all salary, wages, bonuses, accrued
vacation/paid time off, notice periods, premiums, leaves, housing allowances,
relocation costs, interest, severance, outplacement costs, fees, reimbursable
expenses, commissions, and any and all other benefits and compensation due to
you. You specifically acknowledge and agree that the






--------------------------------------------------------------------------------





consideration provided to you hereunder fully satisfies any obligation that the
Company had to pay you severance, retention payments, wages, or any other
compensation for any of the services that you rendered to the Company, and that
the amount paid is in excess of any severance, retention payments, wages, or any
other compensation that is or may be due to you.


2.
Equity. Employee has received one or more restricted stock unit awards
(“RSU(s)”) and one or more stock option awards (“Stock Option(s)”)
(collectively, the “Equity Awards”) subject to the terms and conditions of the
Company’s 2013 Equity Incentive Plan (the “Plan”) and of the related restricted
stock unit and stock option award agreement(s) (each such agreement, together
with the Plan, collectively, the “Equity Agreements”), pursuant to which
Employee was eligible to purchase or receive shares of the Company’s common
stock if the applicable vesting conditions were met. We agree that as of the
Termination Date, you will have vested in each RSU award and each Stock Option
to the extent shown on Exhibit D hereto and no more. Any other RSUs and Stock
Options are unvested and all unvested RSUs and unvested Stock Options shall
immediately terminate and be forfeited as of the Termination Date. We agree that
you hold no other, and have rights to no other, Company equity awards. The
exercise of your outstanding Stock Options and the shares purchased thereunder,
and any shares received under your RSU awards shall continue to be governed by
the terms and conditions of the applicable Equity Agreements and the applicable
equity plan under which the grants were made.



3.
Benefits. Employee’s health insurance benefits shall cease on the last day of
the month in which the Termination Date occurs, subject to Employee’s right to
continue his health insurance under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”) and, as applicable, state
insurance laws. Employee will receive additional information regarding his right
to elect continued coverage under COBRA in a separate communication. You will be
required to sign up for the COBRA insurance in order to receive this benefit.
Employee’s participation in all benefits and incidents of employment, including,
but not limited to, vesting in stock options, and the accrual of bonuses,
vacation, and paid time off, ceased as of the Termination Date.



4.
Expense Reimbursement. Employee agrees that, within thirty (30) days after the
Termination Date, Employee will submit your final documented expense
reimbursement statement reflecting all reasonable business expenses Employee
incurred during your employment with the Company through the Termination Date,
if any, for which Employee seeks reimbursement. The Company will reimburse
Employee for all reasonable business expenses pursuant to its regular business
practice.



5.
Return of Company Property. By the Termination Date, Employee agrees to return
to the Company all hard copy and electronic documents (and all copies thereof)
and other Company property that Employee has had in his possession at any time,
including, but






--------------------------------------------------------------------------------





not limited to, files, notes, drawings, records, business plans and forecasts,
financial information, specifications, computer-recorded information (including
email), tangible property, credit cards, entry cards, identification badges and
keys; and, any materials of any kind that contain or embody any proprietary or
confidential information of the Company (and all reproductions thereof).


6.
Release of Claims. Except as otherwise set forth in this Agreement and as
provided in the Company’s by-laws and the indemnification agreement between you
and the Company, Employee agrees that the foregoing consideration represents
settlement in full of all outstanding obligations owed to Employee by the
Company and its current and former officers, directors, employees, agents,
investors, attorneys, shareholders, administrators, affiliates, benefit plans,
plan administrators, insurers, trustees, divisions, and subsidiaries, and
predecessor and successor corporations and assigns (collectively, the
“Releasees”). Employee, on his own behalf and on behalf of his respective heirs,
family members, executors, agents, and assigns, hereby and forever releases the
Releasees from, and agrees not to sue concerning, or in any manner to institute,
prosecute, or pursue, any claim, complaint, charge, duty, obligation, demand, or
cause of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that Employee may possess against any of the
Releasees arising from any omissions, acts, facts, or damages that have occurred
up until and including the Effective Date of this Agreement, including, without
limitation:



a.    any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;


b.    any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;


c.    any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;


d.    any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Labor
Standards Act; the Fair Credit Reporting Act;





--------------------------------------------------------------------------------





the Age Discrimination in Employment Act of 1967; the Older Workers Benefit
Protection Act; the Employee Retirement Income Security Act of 1974; the Worker
Adjustment and Retraining Notification Act; the Family and Medical Leave Act;
the Sarbanes-Oxley Act of 2002; the Uniformed Services Employment and
Reemployment Rights Act; California Fair Employment and Housing Act, as amended,
Cal. Gov't Code § 12900 et seq.; Unruh Civil Rights Act, as amended, Cal. Civ.
Code § 51; Moore-Brown-Roberti Family Rights Act, as amended, Cal. Gov't Code §
12945.1 et seq.; and the California Constitution;


e.    any and all claims for violation of the federal or any state constitution;


f.    any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination;


g.    any claim for any loss, cost, damage, or expense arising out of any
dispute over the nonwithholding or other tax treatment of any of the proceeds
received by Employee as a result of this Agreement; and


h.    any and all claims for attorneys’ fees and costs.


Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not release claims that cannot be released as a
matter of law, including, but not limited to, Employee’s right to file a charge
with or participate in a charge by the Equal Employment Opportunity Commission,
or any other local, state, or federal administrative body or government agency
that is authorized to enforce or administer laws related to employment, against
the Company (with the understanding that any such filing or participation does
not give Employee the right to recover any monetary damages against the Company;
Employee’s release of claims herein bars Employee from recovering such monetary
relief from the Company). This release does not extend to any right Employee may
have to unemployment compensation benefits or workers’ compensation benefits.
Employee represents that he has made no assignment or transfer of any right,
claim, complaint, charge, duty, obligation, demand, cause of action, or other
matter waived or released by this Section.


7.
Acknowledgment of Waiver of Claims under ADEA. Employee acknowledges that he is
waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”), and that this waiver and release is knowing and
voluntary. Employee agrees that this waiver and release does not apply to any
rights or claims that may arise under the ADEA after the Effective Date of this
Agreement. Employee acknowledges that the consideration given for this waiver
and release is in addition to anything of value to which Employee was already
entitled. Employee further acknowledges that he has been advised by this writing
that: (a) he should consult with an attorney prior to executing this Agreement;
(b) he has twenty-one (21) days within which to consider this Agreement; (c) he
has seven (7) days following his






--------------------------------------------------------------------------------





execution of this Agreement to revoke this Agreement; (d) this Agreement shall
not be effective until after the revocation period has expired; and (e) nothing
in this Agreement prevents or precludes Employee from challenging or seeking a
determination in good faith of the validity of this waiver under the ADEA, nor
does it impose any condition precedent, penalties, or costs for doing so, unless
specifically authorized by federal law. In the event Employee signs this
Agreement and returns it to the Company in less than the 21-day period
identified above, Employee hereby acknowledges that he has freely and
voluntarily chosen to waive the time period allotted for considering this
Agreement. Employee acknowledges and understands that revocation must be
accomplished by a written notification to the undersigned Company representative
that is received prior to the Effective Date. The Parties agree that changes,
whether material or immaterial, do not restart the running of the 21-day period.


8.
California Civil Code Section 1542. Employee acknowledges that he has been
advised to consult with legal counsel and is familiar with the provisions of
California Civil Code Section 1542, a statute that otherwise prohibits the
release of unknown claims, which provides as follows:



A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.


Employee, being aware of said code section, agrees to expressly waive any rights
he may have thereunder, as well as under any other statute or common law
principles of similar effect.


9.
No Pending or Future Lawsuits. Employee represents that he has not filed any
charges, complaints, grievances, arbitrations, lawsuits, or claims against the
Company or any of the Releasees, with any local, state or federal agency, union
or court up to the date of execution of this Agreement pertaining to the claims
released in this Agreement, and that, except as allowed by this Agreement,
Employee will not do so at any time hereafter, based upon events occurring prior
to the date of execution of this Agreement. In the event any agency, union, or
court ever assumes jurisdiction of any lawsuit, claim, charge, grievance,
arbitration, or complaint, or purports to bring any legal proceeding on
Employee’s behalf pertaining to the claims released in this Agreement, except as
allowed by this Agreement, Employee will ask any such agency, union, or court to
withdraw from and/or dismiss any such action, grievance, or arbitration, with
prejudice. Notwithstanding the foregoing, nothing in this Agreement shall in any
way limit or prohibit Employee from engaging for a lawful purpose in any
Protected Activity. For purposes of this Release, “Protected Activity” shall
mean filing a charge or complaint, or otherwise communicating, cooperating, or
participating with, any state, federal, or other governmental agency, including
the Securities and Exchange Commission, the






--------------------------------------------------------------------------------





Equal Employment Opportunity Commission, and the National Labor Relations Board.
Notwithstanding any restrictions set forth in this Agreement, Employee
understands that he is not required to obtain authorization from the Company
prior to disclosing information to, or communicating with, such agencies, nor is
Employee obligated to advise the Company as to any such disclosures or
communications. Notwithstanding, in making any such disclosures or
communications, Employee agrees to take all reasonable precautions to prevent
any unauthorized use or disclosure of any information that may constitute
Company confidential information under the Confidentiality Agreement to any
parties other than the relevant government agencies. Employee further
understands that “Protected Activity” does not include the disclosure of any
Company attorney-client privileged communications, and that any such disclosure
without the Company’s written consent shall constitute a material breach of this
Agreement.


10.
Trade Secrets and Confidential Information/Company Property. Employee reaffirms
and agrees to observe and abide by the terms of the Confidentiality Agreement,
specifically including the provisions therein regarding nondisclosure of the
Company’s trade secrets and confidential and proprietary information, and
non-solicitation of Company employees. Employee agrees that the above
reaffirmation and agreement with the Confidentiality Agreement shall constitute
a new and separately enforceable agreement to abide by the terms of the
Confidentiality Agreement, entered and effective as of the Effective Date.
Employee specifically acknowledges and agrees that any violation of the
restrictive covenants in the Confidentiality Agreement shall constitute a
material breach of this Agreement. Employee’s signature below constitutes his
certification that he has returned all documents and other items provided to
Employee by the Company, developed or obtained by Employee in connection with
his employment with the Company, or otherwise belonging to the Company,
including, but not limited to, all passwords to any software or other programs
or data that Employee used in performing services for the Company.



11.
No Cooperation. Employee agrees that he will not knowingly encourage, counsel,
or assist any attorneys or their clients in the presentation or prosecution of
any disputes, differences, grievances, claims, charges, or complaints by any
third party against any of the Releasees, unless under a subpoena or other court
order to do so or as related directly to the ADEA waiver in this Agreement.
Employee agrees both to immediately notify the Company upon receipt of any such
subpoena or court order, and to furnish, within three (3) business days of its
receipt, a copy of such subpoena or other court order. If approached by anyone
for counsel or assistance in the presentation or prosecution of any disputes,
differences, grievances, claims, charges, or complaints against any of the
Releasees, Employee shall state no more than that he cannot provide counsel or
assistance.








--------------------------------------------------------------------------------





12.
Cooperation. The parties acknowledge that as of the Termination Date, the
Company is involved in litigation related to certain matters in which you may
have been involved during your employment at the Company (“Litigation”). You
agree to cooperate with the Company and participate to the extent reasonably
requested by the Company in connection with its investigation and response to
the Litigation.



13.
Nondisparagement. Employee agrees to refrain from any disparaging statements
about the Company or any of the other Releasees including, without limitation,
the business, products, intellectual property, financial standing, future, or
employment/compensation/benefit practices of the Company.



14.
Breach. In addition to the rights provided in the “Attorneys’ Fees” section
below, Employee acknowledges and agrees that any material breach of this
Agreement, unless such breach constitutes a legal action by Employee challenging
or seeking a determination in good faith of the validity of the waiver herein
under the ADEA, or of any provision of the Confidentiality Agreement shall
entitle the Company to recover and/or cease providing the consideration provided
to Employee under this Agreement and to obtain damages, except as provided by
law, provided, however, that the Company shall not recover One Hundred Dollars
($100.00) of the consideration already paid pursuant to this Agreement and such
amount shall serve as full and complete consideration for the promises and
obligations assumed by Employee under this Agreement and the Confidentiality
Agreement.



15.
No Admission of Liability. Employee understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Employee. No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Employee or to any third party.



16.
Costs. The Parties shall each bear their own costs, attorneys’ fees, and other
fees incurred in connection with the preparation of this Agreement.



17.
ARBITRATION. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE
TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, SHALL BE SUBJECT TO ARBITRATION IN SAN FRANCISCO COUNTY, BEFORE THE
JUDICIAL ARBITRATION AND MEDIATION SERVICE (“JAMS”) UNDER ITS COMPREHENSIVE
ARBITRATION RULES (“JAMS RULES”) AND CALIFORNIA LAW. THE ARBITRATOR MAY GRANT
INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES. THE ARBITRATOR SHALL ADMINISTER
AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH CALIFORNIA






--------------------------------------------------------------------------------





LAW, AND THE ARBITRATOR SHALL APPLY SUBSTANTIVE AND PROCEDURAL CALIFORNIA LAW TO
ANY DISPUTE OR CLAIM, WITHOUT REFERENCE TO ANY CONFLICT-OF-LAW PROVISIONS OF ANY
JURISDICTION. TO THE EXTENT THAT THE JAMS RULES CONFLICT WITH CALIFORNIA LAW,
CALIFORNIA LAW SHALL TAKE PRECEDENCE. THE DECISION OF THE ARBITRATOR SHALL BE
FINAL, CONCLUSIVE, AND BINDING ON THE PARTIES TO THE ARBITRATION. THE PARTIES
AGREE THAT THE PREVAILING PARTY IN ANY ARBITRATION SHALL BE ENTITLED TO
INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT JURISDICTION TO ENFORCE THE
ARBITRATION AWARD. THE PARTIES TO THE ARBITRATION SHALL EACH PAY HALF THE COSTS
AND EXPENSES OF SUCH ARBITRATION, AND EACH PARTY SHALL SEPARATELY PAY FOR ITS
RESPECTIVE COUNSEL FEES AND EXPENSES; PROVIDED, HOWEVER, THAT THE ARBITRATOR
SHALL AWARD ATTORNEYS’ FEES AND COSTS TO THE PREVAILING PARTY, EXCEPT AS
PROHIBITED BY LAW. THE PARTIES AGREE THAT PUNITIVE DAMAGES SHALL BE UNAVAILABLE
IN ARBITRATION. THE PARTIES HEREBY AGREE TO WAIVE THEIR RIGHT TO HAVE ANY
DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY A JUDGE OR JURY.
NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT EITHER PARTY FROM
SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY) FROM ANY COURT
HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF THEIR DISPUTE
RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN BY REFERENCE.
SHOULD ANY PART OF THE ARBITRATION AGREEMENT CONTAINED IN THIS PARAGRAPH
CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE PARTIES
AGREE THAT THIS ARBITRATION AGREEMENT SHALL GOVERN.


18.
Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payments and any other consideration
provided to Employee or made on his behalf under the terms of this Agreement.
Employee agrees and understands that he is responsible for payment, if any, of
local, state, and/or federal taxes on the payments and any other consideration
provided hereunder by the Company and any penalties or assessments thereon.
Employee further agrees to indemnify and hold the Company harmless from any
claims, demands, deficiencies, penalties, interest, assessments, executions,
judgments, or recoveries by any government agency against the Company for any
amounts claimed due on account of (a) Employee’s failure to pay, or Employee’s
delayed payment of, federal or state taxes, or (b) damages sustained by the
Company by reason of any such claims, including attorneys’ fees and costs.








--------------------------------------------------------------------------------





19.
Section 409A. This Agreement and all payments and benefits hereunder are
intended to be exempt from or otherwise comply with Section 409A of the Internal
Revenue Code of 1986, as amended and the regulations and guidance thereunder,
and any applicable state law equivalent, as each may be amended or promulgated
from time to time (together, “Section 409A”), so that none of the payments and
benefits to be provided hereunder will be subject to the additional tax imposed
under Section 409A, and any ambiguities or ambiguous terms herein will be
interpreted in that manner. In all cases, any severance payments payable to
Employee under this Agreement will be paid within the “short-term deferral”
period under Section 409A. Notwithstanding the foregoing, if and to the extent
necessary to avoid subjecting Employee to an additional tax under Section 409A,
payment of all or a portion of the severance payments or benefits payable under
this Agreement and any other separation-related deferred compensation (within
the meaning of Section 409A) payable to Employee will be delayed until the date
that is 6 months and 1 day following Employee’s separation from service (within
the meaning of Section 409A). In no event will the Company reimburse Employee
for any taxes that may be imposed on Employee as a result of Section 409A.
Employee and the Company agree to work together to consider amendments to this
Agreement and to take such reasonable actions to avoid imposition of any
additional tax or income recognition under Section 409A prior to actual payment
to Employee. Each payment and benefit payable under this Agreement is intended
to constitute a separate payment for purposes of the Section 409A-related
regulations.



20.
Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any claim or cause of action released herein.



21.
No Representations. Employee represents that he has had an opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Employee has not relied upon any
representations or statements made by the Company that are not specifically set
forth in this Agreement.



22.
Severability. In the event that any provision or any portion of any provision
hereof or any surviving agreement made a part hereof becomes or is declared by a
court of competent jurisdiction or arbitrator to be illegal, unenforceable, or
void, this Agreement shall continue in full force and effect without said
provision or portion of provision.



23.
Attorneys’ Fees. Except with regard to a legal action challenging or seeking a
determination in good faith of the validity of the waiver herein under the ADEA,
in






--------------------------------------------------------------------------------





the event that either Party brings an action to enforce or effect its rights
under this Agreement, the prevailing Party shall be entitled to recover its
costs and expenses, including the costs of mediation, arbitration, litigation,
court fees, and reasonable attorneys’ fees incurred in connection with such an
action.


24.
Entire Agreement. This Agreement, and its exhibits, represents the entire
agreement and understanding between the Company and Employee concerning the
subject matter of this Agreement and Employee’s employment with and separation
from the Company and the events leading thereto and associated therewith, and
supersedes and replaces any and all prior agreements and understandings
concerning the subject matter of this Agreement and Employee’s relationship with
the Company, including the Offer Letter and the Management Retention Agreement,
with the exception of the Confidentiality Agreement and the Equity Agreements.



25.
No Oral Modification. This Agreement may only be amended in a writing signed by
Employee and the Company’s Chief Executive Officer.



26.
Governing Law. This Agreement shall be governed by the laws of the State of
California, without regard for choice-of-law provisions. Employee consents to
personal and exclusive jurisdiction and venue in the State of California.



27.
Effective Date. Employee understands that this Agreement shall be null and void
if not executed by him within the twenty-one (21) day period set forth above.
Each Party has seven (7) days after that Party signs this Agreement to revoke
it. This Agreement will become effective on the eighth (8th) day after Employee
signed this Agreement, so long as it has been signed by the Parties and has not
been revoked by either Party before that date (the “Effective Date”).



28.
Counterparts. This Agreement may be executed in counterparts and by facsimile,
and each counterpart and facsimile shall have the same force and effect as an
original and shall constitute an effective, binding agreement on the part of
each of the undersigned.



29.
Voluntary Execution of Agreement. Employee understands and agrees that he
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company or any third party, with the full intent of
releasing all of his claims against the Company and any of the other Releasees.



IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.


        





--------------------------------------------------------------------------------





MANU THAPAR, an individual


Dated:     April 7, 2016            /s/ Manu Thapar            
Manu Thapar






ROCKET FUEL INC.


Dated:     April 7, 2016        By     /s/ Jennifer Trzepacz        
Jennifer Trzepacz
Senior Vice President, Employee Success





